Case: 14-11170      Document: 00513040052         Page: 1    Date Filed: 05/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 14-11170                                   FILED
                                  Summary Calendar                             May 12, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
JESSE FRANK LARA,

                                                 Plaintiff-Appellant

v.

JOE SHANNON, District Attorney - Tarrant County; BRAD LIVINGSTON;
STEVEN C. MCCRAW, Director, Department of Public Safety; JAMES W.
LANE; PAUL A. CONNER; JUDGE ROBB CATALANO; DEBRA SPISAK;
HONORABLE ROBERT K. GILL, Assistant District Attorney,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:14-CV-719


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Jesse Frank Lara, Texas prisoner # 1863734, filed a 42 U.S.C. § 1983
suit claiming that his 1993 judgment of conviction and all subsequent criminal
proceedings are void because he was represented by an unauthorized attorney
during the 1993 criminal proceedings. The district court properly screened the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11170      Document: 00513040052      Page: 2    Date Filed: 05/12/2015


                                   No. 14-11170

complaint in accordance with 28 U.S.C. § 1915A(a). The district court found
that Lara’s claims were barred by Heck v. Humphrey, 512 U.S. 477 (1994),
because a favorable ruling would necessarily imply that his convictions were
invalid. The district court dismissed the case as frivolous and for failure to
state a claim under § 1915A(b)(1). We review the dismissal de novo. See
Samford v. Dretke, 562 F.3d 674, 678 (5th Cir. 2009).
      On appeal, Lara goes through the procedural history of his claims and
repeats his allegation that his 1993 conviction is void, but he has not provided
any specific arguments challenging the district court’s dismissal of his claims
under § 1915A(b)(1) because they were barred by Heck. When an appellant
fails to identify any error in the district court’s analysis, it is the same as if the
appellant had not appealed that issue. Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Although pro se briefs are
afforded liberal construction, even pro se litigants must brief arguments in
order to preserve them. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
Lara has failed to brief the Heck issue and has, thus, abandoned any challenge
to the district court’s dismissal of his claims under § 1915A(b)(1).             The
judgment of the district court is affirmed.
      Lara has filed a motion for a temporary restraining order or an
injunction pending appeal. Because Lara has failed to show that his is an
exceptional case, his motion seeking injunctive relief pending appeal is denied.
See Greene v. Fair, 314 F.2d 200, 202 (5th Cir. 1963).
      AFFIRMED; MOTION DENIED.




                                          2